         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 1 of 14



 1   Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
 2   Kate E. Lazarus (SBN 268242)
     klazarus@kblfirm.com
 3   Nicholas A. Roethlisberger (SBN 280497)
     nroethlisberger@kblfirm.com
 4   KWUN BHANSALI LAZARUS LLP
     555 Montgomery St., Suite 750
 5   San Francisco, CA 94111
     Tel: 415.630.2350
 6
     Attorneys for Plaintiff
 7   ARTIFEX SOFTWARE, INC.

 8

 9                           UNITED STATES DISTRICT COURT FOR

10                       THE NORTHERN DISTRICT OF CALIFORNIA

11

12   ARTIFEX SOFTWARE, INC., a California           Case No.: 19-cv-5764
     corporation,
13                                                  COMPLAINT FOR BREACH OF
                    Plaintiff,                      CONTRACT AND COPYRIGHT
14                                                  INFRINGEMENT
            v.
15
     SIEMENS PRODUCT LIFECYCLE                      DEMAND FOR JURY TRIAL
16   MANAGEMENT SOFTWARE INC., a
     Delaware corporation,
17
                    Defendant.
18
19

20            Plaintiff Artifex Software, Inc. (“Artifex”) for its Complaint against Defendant

21   Siemens Product Lifecycle Management Software Inc. (“Siemens” or “Defendant”) alleges

22   and avers as follows:

23                                        INTRODUCTION

24            1.      Artifex is the owner of Ghostscript, a leading program used to interpret

25   certain page description language files, such as Adobe Systems Incorporated’s (“Adobe”)

26   Portable Document Format (“PDF”) files. Ghostscript is the most widely used PDF

27   interpreter not developed by Adobe itself and far outperforms its competitors on reliability

28   and performance benchmarks.


             COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 2 of 14



 1            2.      Artifex offers two types of licenses to Ghostscript. First, Artifex offers a
 2   commercial license wherein the licensee pays Artifex to use Ghostscript, usually as part of
 3   a larger commercial software program. Second, in addition to offering commercial licenses
 4   to Ghostscript, Artifex licenses various versions of Ghostscript to the public under
 5   conditional open source licenses to further promote the advancement of interpreter
 6   technologies. These open source licenses allow licensees to use Ghostscript in its software
 7   for free, but in return the licensees must perform certain obligations, including to disclose
 8   the source code for software that contains the Ghostscript software.
 9            3.      Siemens is a Plano, Texas, software company that, among other things,
10   owns and develops Solid Edge, a software program. Last year, Artifex discovered that
11   Siemens has incorporated Ghostscript into its many versions of its Solid Edge software. On
12   information and belief, Siemens has incorporated Ghostscript into various versions of its
13   Solid Edge software for well over ten years. Siemens claims it is a licensee to various
14   versions of Ghostscript under certain open source licenses. However, Siemens is not
15   complying with the terms of the relevant open source licenses. Accordingly, Siemens’s use
16   and distribution of Ghostscript in its software was unlicensed and unauthorized. This abuse
17   of the relevant open source licenses is an affront to Artifex’s efforts to share access to
18   Ghostscript with the public.
19            4.      Upon discovering Siemens’s violation of the open source licenses and
20   infringement of Artifex’s valuable copyright in Ghostscript, Artifex demanded that
21   Siemens cease its infringement and compensate Artifex for Siemens’s years of unlicensed
22   use of Ghostscript. Rebuffed by Siemens, Artifex turns to this Court to enjoin Siemens
23   from further infringement and to seek relief and recovery for Siemens’s infringement and
24   its violation of Artifex’s open source licenses.
25                                     NATURE OF THE CASE
26            5.      This action seeks to enjoin Siemens from unauthorized and unlawful use
27   of Artifex’s copyright in Ghostscript and to hold Siemens accountable for injury inflicted
28   by its breach of open source licenses and copyright infringement.


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           2
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 3 of 14



 1            6.      Artifex seeks permanent injunctive relief and damages under the laws of
 2   the United States and the State of California.
 3                                                 PARTIES
 4            7.      Plaintiff Artifex is a California corporation with its principal place of
 5   business at 1305 Grant Avenue, Suite 200, Novato, CA 94945.
 6            8.      Defendant Siemens is a Delaware corporation with its principal place of
 7   business at 5800 Granite Parkway, Suite 600, Plano, TX 75024. Defendant Siemens also
 8   has offices within the district in Alameda, Foster City, and Fremont. On information and
 9   belief, Siemens has offered and distributed its infringing products incorporating Ghostscript
10   in California, including to the SLAC National Accelerator Laboratory in Menlo Park,
11   California.
12                                  JURISDICTION AND VENUE
13            9.      Artifex’s claim for copyright infringement arises under the Copyright Act
14   of 1976, 17 U.S.C. § 101 et seq. Artifex also brings a related claim for breach of contract
15   under California law.
16            10.     This Court has original subject matter jurisdiction of this action under 28
17   U.S.C. §§ 1331, 1338, and 1367.
18            11.     This Court has specific personal jurisdiction over Siemens. By offering
19   and distributing its infringing products containing Ghostscript to citizens of California,
20   operating offices in California, and conducting business with companies in California,
21   including entering into certain open source licenses with Artifex, Siemens has purposefully
22   committed within California the acts from which these claims arise and/or committed acts
23   outside California, knowing and intending that such acts would cause injury within the
24   state to Artifex, a California corporation.
25            12.     The Court also has general personal jurisdiction over Siemens as it has
26   offices in California and conducts continuous, systematic, and routine business within the
27   state of California and within the jurisdiction of this Court.
28            13.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(a).


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           3
           Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 4 of 14



 1                                INTRADISTRICT ASSIGNMENT
 2             14.    This is an Intellectual Property Rights case and therefore is to be assigned
 3   on a district-wide basis pursuant to Civil L.R. 3-2(c).
 4                                   GENERAL ALLEGATIONS
 5                                      Artifex and Ghostscript
 6             15.    Artifex is a closely-held, private corporation that was formed in 1993 and
 7   is headquartered in Novato, California. Artifex develops and licenses software products
 8   that interpret files written in a page description language (“PDL”).
 9             16.    A PDL is a computer language developed for describing the contents of a
10   printed page. A widely used example of a PDL is the Portable Document Format (“PDF”)
11   developed by Adobe Systems Incorporated (“Adobe”). PDF files generally allow for a
12   document created on one platform to be displayed and/or printed on another platform
13   exactly as it had been on the first. This is true regardless of whether the document consists
14   of graphics, text, or both. Moreover, PDF files will display text on the screen as it would be
15   displayed on printed pages regardless of the font that the text was created in and regardless
16   of whether the displaying computer (or printer) is loaded with such fonts. Fonts used in
17   PDF files are embedded within the PDF file itself, eliminating the need for both computers
18   to install the same fonts. PDF files, moreover, are generally created from the print stream
19   generated by a program. A PDF creator will capture the information from the print stream
20   and convert it into a PDF file. One drawback of PDF files is that, in general, they cannot be
21   edited once the underlying document is encapsulated as a PDF file. These are called
22   “static” PDF files.
23             17.    Ghostscript is a program developed by Artifex that can interpret certain
24   PDL files, including those written in PDF. Ghostscript interprets files written in PDF for
25   display on a computer screen or for printing. Ghostscript can, in addition, create PDF files
26   from a print stream and thereby capture a document exactly as it would be printed on a
27   page.
28   ///


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           4
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 5 of 14



 1            18.     Ghostscript is now the most widely used PDF interpreter not developed by
 2   Adobe. Artifex has earned the confidence of its customers through the demonstrated
 3   reliability of its products and highly competitive results on performance benchmarks. These
 4   results have been accomplished only through extensive investment in research and
 5   development of the Ghostscript product. Each generation of Ghostscript reaches maturity
 6   through the scrutiny of dozens of external beta testers and thousands of diverse users.
 7   Artifex has expended substantial amounts on research and development in order to improve
 8   and update Ghostscript.
 9            19.     Artifex’s business is based on the revenues derived from Artifex’s position
10   as the exclusive commercial licensing agent of the Ghostscript interpreter technologies.
11   Artifex licenses Ghostscript to the public under different licensing schemes. For those
12   seeking to commercially distribute Ghostscript or any product that incorporates
13   Ghostscript, Artifex will grant, for a fee, a license to use, modify, copy, and/or distribute
14   Artifex Ghostscript.
15            20.     Non-commercial users and users willing to comply with certain open-
16   source licensing requirements may license Ghostscript from Artifex under certain open
17   source licenses. The open source license applicable to Ghostscript include, depending on
18   the version of Ghostscript, version 2 of the General Public License (the “GPLv2”), version
19   3 of the General Public License (the “GPLv3”), and version 3 of the Affero General Public
20   License (the “AGPLv3”). True and correct copies of the GPLv2, the GPLv3 and the
21   AGPLv3 are attached hereto as Exhibits 1-3. Artifex does not charge a fee for licenses
22   granted under these open source licenses. Each of these open source licenses was created to
23   promote the open-source development of software products. Toward that end, the licenses
24   grant the end user the right to copy, modify, or distribute Ghostscript, subject to the
25   obligations in the licenses.
26                                  Siemens and Its Infringing Software
27            21.     Defendant is a wholly owned subsidiary of Siemens AG, a publicly traded
28   German corporation whose shares are traded on the Frankfurt am Main and Xetra


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           5
           Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 6 of 14



 1   exchanges. Defendant is the owner and developer of the computer-aided design (“CAD”)
 2   software Solid Edge. CAD software is commonly used to design physical products and can
 3   be used to produce two-dimensional and three-dimensional diagrams of these products that
 4   can be manipulated within the CAD software or printed out.
 5             22.      Siemens has incorporated Ghostscript into various versions of its Solid
 6   Edge software. Siemens first incorporated Ghostscript into Solid Edge well over a decade
 7   ago. Solid Edge continues to incorporate the Ghostscript software. On information and
 8   belief, Siemens has incorporated Ghostscript into various versions of other software
 9   programs it has created for more than 10 years.
10             23.      On April 2, 2018 a user identified as “D Sumant” sought help for a
11   problem he or she was having with Ghostscript on “Bugzilla,” which is an application used
12   to track and fix software bugs. An Artifex engineer asked “D Sumant” asked what
13   application he or she was running and whether it was a commercial program. D Sumant
14   stated that it was Solid Edge. Artifex then conducted an investigation and found that Solid
15   Edge contained Ghostscript and that Siemens was not disclosing the source code as
16   required under the relevant open source licenses. Despite the fact that it had not disclosed
17   the source code, Siemens claimed to be licensed by Artifex to Ghostscript under the open
18   source licenses.
19             24.      Source code is the version of a computer program that is written in a way
20   that is understandable to other people. This is in contrast to object code, which is the
21   version of a computer program that is machine readable, but difficult for a human being to
22   read or change. Software programs are almost always provided in object code, which is
23   readable by the computer running the program, but nearly impossible to modify. Many
24   software companies consider source code to be proprietary and therefore do not disclose it
25   to their customers (or anyone else).
26             25.      The “Readme” file associated with the current version of Solid Edge states
27   that Siemens is licensed to Ghostscript under the AGPLv3. A Readme file is a document
28   ///


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           6
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 7 of 14



 1   that often comes with a computer program and contains information regarding the program,
 2   including licensing information.
 3            26.     On information and belief, various versions of Solid Edge have included
 4   various versions of Ghostscript, including at least versions 8.54, 8.70, 9.01, 9.06, 9.10,
 5   9.15, 9.16, 9.19, and 9.21 of Ghostscript. On information and belief, Siemens has
 6   represented that certain versions of Solid Edge are licensed to certain versions of
 7   Ghostscript under GPLv2 and GPLv3.
 8            27.     Accordingly, Siemens has repeatedly represented that its use of
 9   Ghostscript is licensed under the GPLv2, GPLv3, and/or AGPLv3. Moreover, because
10   Siemens uses and distributes Ghostscript without a commercial license with Artifex,
11   Siemens may only distribute the software, if at all, under those open source licenses.
12            28.     The GPLv2 provides at Section 5 that “by modifying or distributing the
13   Program (or any work based on the Program), you indicate your acceptance of this License
14   to do so, and all its terms and conditions for copying, distributing or modifying the
15   Program or works based on it.”
16            29.     The GPLv3 provides at Section 9 that “by modifying or propagating a
17   covered work, you indicate your acceptance of this License to do so.”
18            30.     The AGPLv3 likewise provides at Section 9 that “by modifying or
19   propagating a covered work, you indicate your acceptance of this License to do so.”
20            31.     Siemens has propagated Ghostscript. Siemens’s use of Ghostscript,
21   however, does not comply with the conditions imposed by the GPLv2, the GPLv3 or the
22   AGPLv3.
23            32.     Siemens integrated Ghostscript into its software in such a way that the end
24   user interfaces with only Solid Edge. The end user is never separately notified that
25   Ghostscript is part of the Siemens software and is not presented with the obligations
26   concerning Ghostscript under the relevant open source license. Nor does the user have any
27   obvious way to opt out of the use of Ghostscript. Siemens’s use and incorporation of
28   Ghostscript is seamless and invisible to the end user.


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           7
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 8 of 14



 1            33.     Because Solid Edge incorporates Ghostscript, Siemens was required to
 2   distribute the software with the accompanying source code, including the source code for
 3   Solid Edge.
 4            34.     Siemens never distributed any version of Solid Edge with the
 5   accompanying source code even though Solid Edge contains Ghostscript, nor has it
 6   distributed any of its other programs that contain Ghostscript with accompanying source
 7   code. Siemens thus failed to comply with and breached its license to use and distribute
 8   Ghostscript under an open source license.
 9            35.     Artifex has expended and will expend a significant amount of its own
10   resources to enforce Siemens’s contractual obligations under the open source licenses,
11   including the costs incurred in filing this Complaint and the future costs associated with
12   litigating Artifex’s claims. Siemens, furthermore, has been unjustly enriched at the expense
13   of Artifex by charging a license fee for and profiting from the sale of Solid Edge in breach
14   of the open source licenses.
15            36.     Each of the open source licenses expressly conditions the grant of any
16   copyright license on compliance with the terms of the open source license.
17            37.     Because Siemens has not distributed the source code along with any of its
18   programs that contain Ghostscript, Siemens is not and has not been licensed to Artifex’s
19   copyright in Ghostscript.
20                                  Artifex’s Copyright in Ghostscript
21            38.     Ghostscript contains a substantial amount of original material that is
22   copyrightable pursuant to 17 U.S.C. § 102. Artifex has complied in all respects with the
23   Copyright Act of 1976, 17 U.S.C. § 101 et seq. and all other laws governing copyright, and
24   has obtained from the Registrar of Copyrights Certificate of Registration No. TX 6-854-
25   034 for Ghostscript version 8.54 and all previous versions. A true and correct copy of this
26   Certificate of Registration is attached hereto as Exhibit 4. Subsequent versions of
27   Ghostscript contain a substantial amount of the original, copyrightable material from
28   Ghostscript version 8.54.


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           8
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 9 of 14



 1            39.     Artifex has placed copyright notices on all copies of Ghostscript that it has
 2   produced and licensed. Any copies of the programs published by Artifex or under Artifex’s
 3   authority or license have been published in conformity with the provisions of the Copyright
 4   Act of 1976, 17 U.S.C. § 101 et seq., and all other laws governing copyright.
 5            40.     As set forth above, Siemens failed to comply with the terms of the GPLv2,
 6   the GPLv3, and the AGPLv3 such that Siemens used and distributed Ghostscript without
 7   authorization under any of those open source licenses or any other agreement. Siemens,
 8   therefore, copied and distributed Ghostscript without the authorization of Artifex. Such
 9   activity constitutes infringement of Artifex’s copyright in Ghostscript as well as substantial,
10   irreparable harm to Artifex in an amount that is presently unknown but exceeds $75,000.
11                                  FIRST CLAIM FOR RELIEF
12                                    BREACH OF CONTRACT
13                                (General Public License, version 2)
14            41.     Artifex realleges and incorporates by reference each and every allegation
15   set forth in paragraphs 1-40, inclusive.
16            42.     Artifex has performed each of the conditions, covenants, and obligations
17   imposed on it by the terms of the GPLv2 with Siemens.
18            43.     Artifex granted Siemens a license to copy and distribute Ghostscript under
19   the GPLv2. By Siemens’s actions as set forth above, Siemens has substantially and
20   materially breached the GPLv2 at least by failing to provide the source code of Solid Edge,
21   or any of its other programs, to each licensee or a written offer to provide a copy of the
22   source code upon the request of each licensee.
23            44.     As a direct and proximate result of these material breaches by Siemens,
24   Artifex is entitled to an injunction requiring Siemens to distribute to each licensee of any
25   program it produced that incorporates a version of Ghostscript licensed under the GPLv2
26   the complete corresponding source code for that program.
27            45.     Artifex is further entitled to recover from Siemens the damages Artifex
28   has sustained, including consequential damages, for Artifex’s costs in enforcing the


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           9
        Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 10 of 14



 1   GPLv2. The amounts cannot be determined at this time. Artifex is also entitled to recover
 2   as restitution from Siemens any unjust enrichment, including any gains, profits, and
 3   advantages that Siemens has obtained as a result of its breach of the GPLv2. The amount of
 4   such unjust enrichment cannot be determined at this time, but will be proven at trial.
 5                                 SECOND CLAIM FOR RELIEF
 6                                    BREACH OF CONTRACT
 7                                (General Public License, version 3)
 8            46.     Artifex realleges and incorporates by reference each and every allegation
 9   set forth in paragraphs 1-45, inclusive.
10            47.     Artifex has performed each of the conditions, covenants, and obligations
11   imposed on it by the terms of the GPLv3 with Siemens.
12            48.     Artifex granted Siemens a license to copy and distribute Ghostscript under
13   the GPLv3. By Siemens’s actions as set forth above, Siemens has substantially and
14   materially breached the GPLv3 at least by failing to provide the source code of Solid Edge,
15   or any of its other programs, to each licensee or a written offer to provide a copy of the
16   source code upon the request of each licensee.
17            49.     As a direct and proximate result of these material breaches by Siemens,
18   Artifex is entitled to an injunction requiring Siemens to distribute to each licensee of any
19   program it produced that incorporates a version of Ghostscript licensed under the GPLv3
20   the complete corresponding source code for that program.
21            50.     Artifex is further entitled to recover from Siemens the damages Artifex
22   has sustained, including consequential damages, for Artifex’s costs in enforcing the
23   GPLv2. The amounts cannot be determined at this time. Artifex is also entitled to recover
24   as restitution from Siemens any unjust enrichment, including any gains, profits, and
25   advantages that Siemens has obtained as a result of its breach of the GPLv3. The amount of
26   such unjust enrichment cannot be determined at this time, but will be proven at trial.
27   ///
28   ///


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           10
        Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 11 of 14



 1                                  THIRD CLAIM FOR RELIEF
 2                                    BREACH OF CONTRACT
 3                            (Affero General Public License, version 3)
 4            51.     Artifex realleges and incorporates by reference each and every allegation
 5   set forth in paragraphs 1-50, inclusive.
 6            52.     Artifex has performed each of the conditions, covenants, and obligations
 7   imposed on it by the terms of the AGPLv3 with Siemens.
 8            53.     Artifex granted Siemens a license to copy and distribute Ghostscript under
 9   the AGPLv3. By Siemens’s actions as set forth above, Siemens has substantially and
10   materially breached the AGPLv3 at least by failing to provide the source code of Solid
11   Edge, or any of its other programs, to each licensee or a written offer to provide a copy of
12   the source code upon the request of each licensee.
13            54.     As a direct and proximate result of these material breaches by Siemens,
14   Artifex is entitled to an injunction requiring Siemens to distribute to each licensee of any
15   program it produced that incorporates a version of Ghostscript licensed under the AGPLv3
16   the complete corresponding source code for that program.
17            55.     Artifex is further entitled to recover from Siemens the damages Artifex
18   has sustained, including consequential damages, for Artifex’s costs in enforcing the
19   AGPLv3. The amounts cannot be determined at this time. Artifex is also entitled to recover
20   as restitution from Siemens any unjust enrichment, including any gains, profits, and
21   advantages that Siemens has obtained as a result of its breach of the AGPLv3. The amount
22   of such unjust enrichment cannot be determined at this time, but will be proven at trial.
23                                 FOURTH CLAIM FOR RELIEF
24                                 COPYRIGHT INFRINGEMENT
25                                      (17 U.S.C. § 101 et seq.)
26            56.     Artifex realleges and incorporates by reference each and every allegation
27   set forth in paragraphs 1-55, inclusive.
28   ///


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           11
        Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 12 of 14



 1            57.     Artifex registered version 8.54 of Ghostscript with the United States
 2   Copyright Office on July 29, 2008, under Registration No. TX 6-854-034.
 3            58.     Through the actions complained of herein, Siemens has infringed and will
 4   continue to infringe Artifex’s copyright in any version of Ghostscript, including version
 5   8.54, or derivative works thereof, by producing, distributing, and placing in the market
 6   Solid Edge and other software programs that contain Ghostscript, or portions thereof that
 7   were copied from Artifex’s copyrighted software.
 8            59.     During all relevant time periods, Siemens has lacked any valid copyright
 9   license for its use of Ghostscript.
10            60.     Artifex is entitled to an injunction restraining Siemens, its officers, agents,
11   employees, assigns and all persons acting in concert with them from engaging in further
12   such acts of reproduction or distribution in violation of federal copyright law.
13            61.     Artifex is entitled to recover from Siemens the damages Artifex has
14   sustained and will sustain as a result of Siemens’s wrongful acts as alleged herein. Artifex
15   is further entitled to recover from Siemens the gains, profits, and advantages Siemens has
16   obtained as a result of its wrongful acts. The full extent of Artifex’s damages and the gains,
17   profits, and advantages Siemens has obtained by reason of its aforesaid acts of copyright
18   infringement cannot be determined at this time, but will be proven at trial.
19                                         PRAYER FOR RELIEF
20            Artifex prays for judgment against Siemens as follows:
21            1.      For permanent injunctive relief, including an order restraining and
22   enjoining Siemens from further infringement of Artifex’s copyright, specifically:
23                    a.      that Siemens, as well as any successor entities, its directors and
24   officers, agents, servants, employees, assigns, and all other persons acting in active concert
25   or privity or in participation with them, and each of them, be enjoined from continuing to
26   market, offer, sell, dispose of, license, lease, transfer, display, advertise, reproduce, develop
27   or manufacture any version of Ghostscript licensed to Siemens under the GPLv2, GPLv3,
28   ///


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           12
        Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 13 of 14



 1   and/or AGPLv3 and any works derived or copied from any such version of Ghostscript or
 2   to participate or assist in any such activity;
 3                     b.      that Siemens, as well as any successor entities, its directors and
 4   officers, agents, servants, employees, assigns, and all other persons acting in active concert
 5   or privity or in participation with them, be enjoined from directly or indirectly infringing
 6   Artifex’s copyright in Ghostscript;
 7                     c.      that Siemens, as well as any successor entities, its directors and
 8   officers, agents, servants, employees, assigns, and all other persons acting in active concert
 9   or privity or in participation with them, be enjoined to return to Artifex any originals,
10   copies, facsimiles, or duplicates of any version of Ghostscript licensed to Siemens under
11   the GPLv2, GPLv3, and/or AGPLv3, any works derived or copied from Ghostscript in their
12   possession, custody, or control that are shown by the evidence to infringe any Artifex
13   copyright;
14                     d.      that Siemens be enjoined to recall from all distributors,
15   wholesalers, dealers, retailers, non-Artifex-licensed customers and distributors, and all
16   others known to Siemens any originals, copies, facsimiles, or duplicates of any works
17   shown by the evidence to infringe any Artifex copyright;
18                     e.      that Siemens be enjoined to deliver upon oath, to be impounded
19   during the pendency of this action, and for destruction pursuant to judgment herein, all
20   originals, copies, facsimiles, or duplicates of any version of Ghostscript licensed to
21   Siemens under the GPLv2, GPLv3, and/or AGPLv3, any works derived or copied from any
22   such version of Ghostscript in its possession, custody, or control that are shown by the
23   evidence to infringe any Artifex copyright;
24                     f.      that Siemens distribute to each licensee of any software program,
25   including Solid Edge, that contains Ghostscript the complete corresponding source code for
26   that program in accordance with the GPLv2, GPLv3, and/or AGPLv3;
27             2.      For compensatory damages against Siemens, including any consequential
28   damages, in an amount to be determined at trial;


              COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                           13
         Case 4:19-cv-05764-JSW Document 1 Filed 09/13/19 Page 14 of 14



 1              3.        For statutory damages against Siemens in an amount to be determined at
 2   trial;
 3              4.        For an accounting of all gains, profits, and advantages derived by Siemens
 4   from its infringement and for its other violations of law;
 5              5.        For all profits and advantages derived by Siemens from its infringement
 6   and for its other violations of law to be deemed to be in constructive trust for the benefit of
 7   Artifex;
 8              6.        For restitution, unjust enrichment, and compensatory damages according
 9   to proof at trial;
10              7.        For attorneys’ fees and costs of suit incurred herein; and
11              8.        That the Court grant such other, further, and different relief as the Court
12   deems appropriate.
13                                      DEMAND FOR JURY TRIAL
14              Artifex demands a jury trial on all issues so triable.
15

16   Dated: September 13, 2019                   KWUN BHANSALI LAZARUS LLP
17
                                                 By: /s/Michael S. Kwun
18                                                    Michael S. Kwun
19                                               Attorneys for Plaintiff
                                                 ARTIFEX SOFTWARE, INC.
20

21

22

23

24

25

26

27

28


                COMPLAINT FOR BREACH OF CONTRACT AND COPYRIGHT INFRINGEMENT
                                             14
